internal_revenue_service number release date index number ------------------------------------------------------------ -------- ----------------------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-107056-18 date date legend foundation ------------------------------------------------------------------- trust trustor spouse corp1 corp2 corp3 llc1 llc2 llc3 date1 date2 date3 --------------------------------- ------------------------- ------------------------- --------------------------- ----------------------------- -------------------------------- ---------------------------------- ---------------------------------------- --------------------------------- ----------------------- ------------------------ ----------------------- dear ------------- this letter responds to foundation’s date request for rulings regarding unrelated_business_income_tax and excise_tax issues under sec_512 sec_514 sec_4941 sec_4943 and in connection with the termination of trust and receipt of trust property fact sec_1 all section references are to the internal_revenue_code_of_1986 as amended unless otherwise stated plr-107056-18 according to the information provided by foundation trust is an irrevocable_trust created under a revocable_living_trust agreement dated date1 by trustor as amended by a first amendment dated date2 together the trust agreement trust was created after the death of trustor executors of trustor’s estate elected to treat all the assets of trust as qualified_terminable_interest_property qtip pursuant to sec_2056 no deductions were claimed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 with respect to any assets transferred to trust at trustor's death under the trust agreement trustor’s spouse spouse is entitled to receive during spouse’s lifetime all the net_income of trust and distributions from principal within the discretion of the trustees for spouse’s care support health and maintenance the assets of trust remaining at spouse's death are distributable to foundation at spouse's death all the assets of trust will be includible in spouse's gross_estate pursuant to sec_2044 and if the requirements are satisfied will be deductible from spouse's gross_estate pursuant to sec_2055 under the trust agreement the trustees of trust have the authority to sell or exchange trust property and to acquire by purchase or exchange such property as the trustees may deem advisable foundation is recognized as exempt from federal_income_tax under sec_501 and as a private_foundation foundation was created under a charitable_trust agreement dated date3 by trustor and spouse as donors corp1 is a domestic stock corporation wholly owned by trust and an s_corporation for federal_income_tax purposes spouse as the sole income_beneficiary of trust made a timely election to treat that portion of trust holding the stock of corp1 as a qualified_subchapter_s_trust under sec_1361 corp2 is a domestic stock corporation wholly owned by llc1 which is a domestic single-member limited_liability_company wholly owned by corp1 and a disregarded_entity for federal tax purposes corp3 is a domestic stock corporation wholly owned by corp2 and manages residential real_estate properties corp2 and corp3 are qualified subchapter_s subsidiaries of corp1 under sec_1361 and thus are not treated as separate corporations from corp1 for federal tax purposes llc2 is a domestic limited_liability_company treated as a partnership for federal tax purposes in which trust and corp2 own a large minority interest corp2 also manages llc2 llc3 is a domestic limited_liability_company treated as a partnership for federal tax purposes and majority-owned by trust llc3 owns an apartment complex with parking spaces available for no additional_charge for tenants and guests only an on-site leasing plr-107056-18 office clubhouse fitness room swimming pool picnic area and spa there is mortgage indebtedness against the llc3 real_property the personnel involved in the operation of the property provided by corp3 consist of a property manager who oversees the leasing and maintenance functions a leasing agent responsible for leasing the apartments and a maintenance manager and maintenance technician who provide maintenance as needed to tenants with plumbing electrical appliance or other problems with the property the services provided to tenants of the apartment units by llc3 are limited to necessary and customary maintenance and utility_services the maintenance staff provides janitorial and related_services for common areas only such as the clubhouse fitness room swimming pool picnic area and spa which are made available to all tenants as an amenity with no additional_charge tenants are responsible for paying for their own gas and electric services and for their share of water sewer and garbage services a contract landscaping company maintains the common-area grounds llc3 also contracts with an independent security company for property security no pool lifeguard or other services in connection with property common areas are provided no housekeeping cleaning or other services are provided for occupied apartment units other than the general maintenance services described above and necessary preventative maintenance including checking fire extinguishers and examining smoke alarms llc3 provides turnkey cleaning when an apartment is vacated and tenants are responsible for any damage to apartment units beyond ordinary wear_and_tear repainting and other unit upgrades are done only when apartments are vacated or when required to retain the property in rentable condition all of the services described above are rendered only in connection with the rental of apartment units for personal occupancy tenants pay rent only for their respective private apartment dwelling units apartment units are unfurnished and contain only the usual kitchen and laundry appliances for which there is no separate rent charged the portion of rents attributable to these appliances if any is minimal and in any case well below of overall rents no rents are based in whole or in part on the income or profits derived by any person from the property leased during the lifetime of spouse ie before termination of trust llc2 or corp2 may have an opportunity to exercise its option to purchase from a member or a member of llc2 may elect to require llc2 or corp2 to purchase the member's interest in llc3 for fair_market_value as determined by appraisal either for cash at closing or in installments pursuant to a promissory note during the lifetime of spouse llc3 or corp2 may have an opportunity to exercise its option to purchase from a member or a member of llc3 may elect to require llc3 or corp2 to purchase the member's interest in llc3 for fair_market_value as determined by appraisal either for cash at closing or in installments pursuant to a promissory note after the death of spouse the assets of trust will become distributable to foundation currently those assets would include trust's interest in corp3 llc2 and llc3 during the administration of trust pending distribution to foundation llc2 or corp2 may have plr-107056-18 an opportunity to exercise its option to purchase from a member or a member of llc2 may elect to require llc2 or corp2 to purchase the member's interest in llc2 for fair_market_value either for cash at closing or in installments pursuant to a promissory note during administration of trust pending distribution to foundation llc3 or corp2 may have an opportunity to exercise its option to purchase from a member or a member of llc3 may elect to require llc3 or corp2 to purchase the member's interest in llc3 for fair_market_value either for cash at closing or in installments pursuant to a promissory note rulings requested foundation requests the following rulings after the death of spouse the estate administration exception to indirect self-dealing under sec_53_4941_d_-1 will be available with respect to transactions between trust and disqualified persons during a reasonable period of settlement within the meaning of sec_53_4947-1 trust's stock in corp3 will constitute an excess business holding under sec_4943 upon distribution to foundation foundation will have a period of five years within which to dispose_of corp3 stock or other excess_business_holdings within the meaning of sec_4943 distributed from trust to foundation after the death of spouse commencing on the date of distribution to foundation provided that a the corp3 stock or other excess business holding was held by trust at spouse's death and b the corp3 stock or other excess business holding is distributed to foundation within a reasonable period of settlement of trust under sec_53_4947-1 foundation‘s share or that of trust at any time when trust is subject_to sec_4947 of rental income received by llc3 will constitute rents_from_real_property under sec_512 excludible from unrelated_business_taxable_income under sec_512 except to the extent attributable to debt-financed_property under sec_512 and sec_514 for purposes of determining unrelated_business_taxable_income under sec_512 and pursuant to sec_514 any indebtedness secured_by mortgages against real_property owned by llc3 will not be treated as acquisition_indebtedness for purposes of sec_514 during a period of ten years following the date_of_acquisition by foundation of any interest in llc3 provided that a foundation does not assume and agree to pay the indebtedness secured_by the mortgages and b foundation does not make any payment for the equity in the property plr-107056-18 law sec_501 exempts from federal income_taxation organizations described in sec_501 sec_501 describes organizations organized and operated exclusively for charitable purposes sec_509 provides that unless specifically excepted any organization described in sec_501 is a private_foundation sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization described in sec_501 sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business sec_512 excludes from unrelated_business_taxable_income rents_from_real_property sec_512 provides in part that notwithstanding sec_512 unrelated_business_taxable_income includes the amount ascertained under sec_514 sec_513 provides that the term unrelated_trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance of such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_514 provides that in computing under sec_512 the unrelated_business_taxable_income for any taxable_year there shall be included with respect to each debt-financed_property as an item_of_gross_income derived from an unrelated_trade_or_business an amount which is the same percentage but not in excess of percent of the total gross_income derived during the taxable_year from or on account of such property as the average_acquisition_indebtedness as defined in sec_514 for the taxable_year with respect to the property is of the average amount determined under regulations prescribed by the secretary of the adjusted_basis of such property during the period it is held by the organization during such taxable_year sec_514 defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any plr-107056-18 time during the taxable_year or if the property was disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition sec_514 defines acquisition_indebtedness with respect to any debt- financed property as the outstanding amount of the indebtedness incurred in acquiring or improving the property the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the indebtedness after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_514 provides that where property is acquired subject_to a mortgage or other similar lien the amount of indebtedness secured_by such lien or mortgage shall be considered as an indebtedness of the property acquired even if the organization did not assume or agree to pay the indebtedness sec_514 provides that where an organization acquires property by bequest or devise the indebtedness secured_by the mortgage shall not be treated as acquisition_indebtedness during a period of years following the date_of_acquisition if the organization acquires property by gift subject_to a mortgage which was placed on the property more than years before the gift which property was held by the donor more than years before the gift the indebtedness secured_by such mortgage shall not be treated as acquisition_indebtedness during a period of years following the date of such gift this exception does not apply if the organization in order to acquire the equity in the property by bequest devise or gift assumes and agrees to pay the indebtedness secured_by the mortgage or if the organization makes any payment for the equity in the property owned by the decedent or the donor sec_4941 imposes an excise_tax on disqualified persons as defined in sec_4946 for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing as any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person lending of money or other extension of credit between a private_foundation and a disqualified_person furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person or transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation plr-107056-18 sec_4941 provides in pertinent part that the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which a disqualified_person placed on the property within a 10-year period sec_4943 imposes an excise_tax on a private_foundation's_excess_business_holdings in a business_enterprise during any_tax year sec_4943 defines excess_business_holdings as the amount of stock or other interest in any business_enterprise which a private_foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 provides in pertinent part that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held in the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that in computing the holdings of a private_foundation or a disqualified_person as defined in sec_4946 with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_4946 provides that a disqualified_person with respect to a private_foundation includes a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b l c an owner of more than percent of - i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in sec_4946 of any individual described in subparagraph a b or c plr-107056-18 e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 provides that the term substantial_contributor means a person who is described in sec_507 ie a person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution of bequest is received by the foundation from such person sec_4946 provides generally that the constructive_ownership rules of sec_267 apply in determining ownership of profits or beneficial interests sec_4947 provides that for purposes of chapter a_trust which is not exempt from tax under sec_501 all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_652 sec_2055 sec_2106 or sec_2522 shall be treated as an organization described in sec_501 sec_4947 provides in part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_652 sec_2055 sec_2106 or sec_2522 certain code provisions including sec_4941 shall apply as if such trust were a private_foundation this paragraph does not apply with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 any amounts in trust other than amounts for which a deduction was allowed under sec_170 sec_545 sec_652 sec_2055 sec_2106 or sec_2522 if such amounts are segregated from amounts for which no deduction was allowable or any amounts transferred in trust before date sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for_the_use_of occupancy of space in parking lots warehouses or storage garages do not constitute rents_from_real_property generally services are considered rendered to the occupant if they are primarily for plr-107056-18 his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exists stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units of offices in any office building etc are generally treated as rents_from_real_property sec_1_514_c_-1 provides that where property subject_to a mortgage is acquired by an organization by bequest or devise the outstanding principal indebtedness secured_by such mortgage is not to be treated as acquisition_indebtedness during the 10-year period following the date_of_acquisition for purposes of this exception the date of the bequest or devise is the date the organization receives the property sec_1_514_c_-1 provides that if an organization acquires property by gift subject_to a mortgage the outstanding principal indebtedness secured_by such mortgage shall not be treated as acquisition_indebtedness during the 10-year period following the date of such gift provided that the mortgage was placed on the property more than years before the date of the gift and the property was held by the donor for more than years before the date of the gift_for purposes of the preceding sentence the date of the gift is the date the organization receives the property sec_1_514_c_-1 provides that sec_1_514_c_-1 and ii shall not apply if the organization assumes and agrees to pay all or any part of the indebtedness secured_by the mortgage or the organization makes any payment for the equity owned by the donor in the property whether an organization has assumed and agreed to pay all or any part of an indebtedness in order to acquire the property shall be determined by the facts and circumstances of each action sec_1_641_b_-3 provides that the period of administration or settlement of an estate is the period actually required by the administrator or executor to perform the ordinary duties of administration such as the collection of assets and the payment of debts taxes legacies and bequests whether the period requires is longer or shorter than the period specific under the applicable local law for the settlement of estates an estate will be considered as terminated when all the assets have been distributed except for a reasonable amount which is set_aside in good_faith for the payment of unascertained or contingent liabilities and expenses not including a claim by a beneficiary in the capacity of a beneficiary sec_1_641_b_-3 provides that the determination of whether a_trust has terminated depends on whether the property held in trust has been distributed to the plr-107056-18 persons entitled to succeed to the property upon termination of the trust rather than upon the technicality of whether or not the trustee has rendered its final accounting a reasonable_time is permitted after such event for the trustee to perform the duties necessary to complete the administration of the trust thus if pursuant to the terms of the governing instrument the trust is to terminate upon the death of the life_beneficiary and the corpus is to be distributed to the remainder beneficiary the trust continues after the death of the life_beneficiary for a period reasonably necessary to a proper winding up of the affairs of the trust sec_53_4941_d_-1 provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to sec_1_641_b_-3 or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_53_4943-5 provides that the date of distribution shall be deemed to occur no later than the date on which the trust or estate is considered to be terminated pursuant to sec_1_641_b_-3 plr-107056-18 sec_53_4943-6 provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs and refers to rules under sec_53_4943-5 relating to the determination of the date of distribution pursuant to the terms of a will or trust sec_53_4943-6 provides that holdings in a business_enterprise will not be treated as acquired by a private_foundation pursuant to the terms of a will where the holdings in the business_enterprise were not held by the decedent thus in the case of after-acquired property the five-year period described in sec_4943 shall commence on the date_of_acquisition of such holdings by the estate and such five-year period may expire prior to the date of distribution of such holdings from the estate to the extent that an interest to which sec_4943 applies is constructively held by a private_foundation under sec_4943 prior to the date of distribution it shall be treated as held by a disqualified_person prior to such date by reason of sec_4943 sec_53_4943-8 provides that for purposes of sec_4943 in computing the holdings in a business_enterprise of a private_foundation or a disqualified_person any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries except as otherwise provided in this section any interest in a business_enterprise actually or constructively owned by a shareholder of a corporation a partner of a partnership or beneficiary of an estate_or_trust shall not be considered as constructively held by the corporation partnership trust or estate further if any corporation partnership estate_or_trust has a warrant or other option to acquire an interest in a business_enterprise such interest is not deemed to be constructively owned by such entity until the option is exercised sec_53_4943-10 defines the term business_enterprise to include the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4943-10 provides generally that for purposes of sec_4943 the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources gross_income from passive sources includes the items excluded by sec_512 relating to dividends interest and annuities b relating to royalties b relating to rent and b relating to gains or losses from the disposition of certain property any income classified as passive does not lose its character merely because sec_512 or sec_514 relating to unrelated debt- financed income applies to such income plr-107056-18 sec_53_4947-1 provides that the basic purpose of sec_4947 is to prevent trusts which are not exempt from tax under sec_501 all or part of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 from being used to avoid the requirements and restrictions applicable to private_foundations for purposes of this section a_trust shall be presumed in the absence of proof to the contrary to have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_652 sec_2055 sec_2106 or sec_2522 if a deduction would have been allowable under one of these sections sec_53_4947-1 provides that for purposes of this section and sec_53_4947-2 a charitable_trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 a charitable_trust as defined in this paragraph shall be treated as an organization described in sec_501 and if it is determined under sec_509 that the trust is a private_foundation then chapter including sec_4941 shall apply to the trust sec_53_4947-1 provides that an estate from which the executor or administrator is required to distribute all of the net assets in trust to charitable beneficiaries will not be considered a charitable_trust under sec_4947 during the period of estate administration or settlement except as provided in paragraph b ii of this section a charitable_trust created by will shall be considered a charitable_trust under sec_4947 as of the date of death of the decedent- grantor except as provided in paragraph b v of this section relating to trusts which wind up sec_53_4947-1 provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust for charitable beneficiaries or free of trust to such beneficiaries is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 then the estate will be treated as a charitable_trust under sec_4947 between the date on which the estate is considered terminated under sec_1_641_b_-3 and the date final distribution of all the net assets is made to or for the benefit of the charitable beneficiaries sec_53_4947-1 provides in part that for purposes of this paragraph the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for plr-107056-18 example the collection of assets the payment of debts taxes and distributions and the determination of the rights of the subsequent beneficiaries sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor or a_trust created by will from which the trustee is required to distribute all of the net assets in trust for or free of trust to charitable beneficiaries is not considered a charitable_trust under sec_4947 for a reasonable period of settlement within the meaning of paragraph b iv after becoming irrevocable after that period the trust is considered a charitable_trust under sec_4947 sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor in which all of the unexpired interests are charitable and under the terms of the governing instrument of which the trustee is required to hold some or all of the net assets in trust after becoming irrevocable solely for charitable beneficiaries is not considered a_trust under sec_4947 for a reasonable period of settlement within the meaning of paragraph b iv of this section after becoming irrevocable except that sec_4941 may apply if the requirements of sec_53_4941_d_-1 are not met after that period the trust is considered a charitable_trust under sec_4947 sec_53_4947-1 provides that for purposes of this section and sec_53_4947-2 a split interest trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 a_trust is one which has amounts in trust for which a deduction was allowed under sec_642 within the meaning of sec_4947 once a deduction is allowed under sec_642 to the trust for any amount permanently set_aside sec_53_4947-1 provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust or free of trust to both charitable and non-charitable beneficiaries is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 then the estate will be treated as a split-interest trust under sec_4947 or a charitable_trust under sec_4947 if applicable between the date on which the estate is considered terminated under sec_1_641_b_-3 and the date on which the final distribution of the net assets to the last remaining charitable_beneficiary is made sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor under the terms of the governing instrument of which the trustee is required to hold some or all of the net assets in trust after becoming irrevocable for both charitable and non-charitable beneficiaries is not plr-107056-18 considered a split-interest trust under sec_4947 for a reasonable period of settlement after becoming irrevocable except that sec_4941 may apply if the requirements of sec_53_4941_d_-1 are not met after that period the trust is considered a split-interest trust under sec_4947 the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of rights of the subsequent beneficiaries analysis ruling after the death of spouse the assets of trust will become distributable to foundation those assets currently include trust’s interests in corp2 llc2 and llc3 each member of which will be treated as a disqualified_person with respect to foundation while trust whose sole remainder_interest is charitable generally has a reasonable period to settle or wind up before it is subject_to sec_4941 its dealings with respect to foundation’s interest or expectancy could result in indirect self-dealing if the estate administration exception to indirect self-dealing under sec_53_4941_d_-1 is not met the exception by its terms applies to an estate or revocable_trust that has become irrevocable on a grantor’s death although trust is already irrevocable upon spouse’s death trust will be similarly situated to an estate or revocable_trust that has become irrevocable on a grantor’s death it is reasonable to construe the reference in the exception to an estate or revocable_trust to include other trusts the assets of which are includable in the beneficiary's gross_estate for estate_tax purposes as foundation represents is the situation here thus the estate administration exception will apply to trust upon spouse’s death we are not ruling however whether any particular transaction contemplated by trust will meet the requirements of this exception ruling sec_2 and sec_53_4943-8 b provides generally that an interest actually or constructively owned by a_trust is deemed constructively owned by its remainder beneficiaries which in the case of trust is foundation under sec_53 b however in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a_trust the five-year period under sec_4943 begins on the date of distribution of such holdings from the trust to the foundation to the extent that an interest to which sec_4943 applies as here where foundation is receiving excess_business_holdings from trust other than by purchase is constructively held by a private_foundation under sec_4943 and sec_53_4943-8 prior to the date of distribution the interest is treated as held by a disqualified_person prior to such date by reason of sec_4943 and the foundation has five years to eliminate the excess_business_holdings plr-107056-18 distribution is deemed to occur once the trust is deemed terminated for federal_income_tax purposes as provided in sec_1_641_b_-3 different rules apply in the case of property acquired by an estate after the decedent’s death-the five-year period begins on the date_of_acquisition it is represented that all assets of trust will be includable in spouse’s estate at death thus for purposes of sec_4943 spouse should be treated as the decedent with respect to trust's interest in corp3 and to the extent foundation acquires excess_business_holdings in corp3 from trust after spouse's death the five-year period set forth in sec_4943 will commence at the time of such distribution corp3 a stock corporation engaged in the management of residential real_estate properties is a business_enterprise for purposes of sec_4943 if trust distributed the stock in corp3 directly to foundation the stock would be an excess business holding of foundation thus assuming that holdings in corp3 or other entities distributed from trust to foundation constitute excess_business_holdings or an increase in excess_business_holdings directly or constructively held by foundation taking into account the rules for constructive_ownership under sec_53_4943-8 foundation will have five years to eliminate the excess or the increase in excess ruling foundation's primary charitable activity is to make distributions to other charities in furtherance of foundation’s charitable purposes income received by foundation from llc3 would be unrelated_business_taxable_income unless excluded under sec_512 sec_512 and exclude from the computation of unrelated_business_taxable_income all rents_from_real_property except to the extent treated as unrelated debt- financed income under sec_514 llc3 owns an apartment complex sec_1_512_b_-1 provides in pertinent part that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exists stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in multiple housing units are generally treated as rent from real_property under the circumstances described payments from tenants received by llc3 and indirectly by foundation will appropriately be treated as rents_from_real_property as described in sec_512 excludible from unrelated_business_income under sec_512 except to the extent attributable to debt-financed_property under sec_512 and sec_514 plr-107056-18 ruling under sec_512 rents_from_real_property are included in unrelated_business_income to the extent they are attributable to debt-financed_property defined as property held to produce income and with respect to which there is acquisition_indebtedness under sec_514 where an exempt_organization acquires property subject_to a mortgage the amount of indebtedness secured_by such mortgage will be considered acquisition_indebtedness even if the organization did not assume or agree to pay the indebtedness llc3 owns real_property subject_to mortgage debt upon distribution of trust's interest in llc3 to foundation after spouse's death under sec_514 foundation would have acquisition_indebtedness equal to its share of any outstanding indebtedness encumbering real_property owned by the companies determined at the time the interest is transferred to foundation as provided in sec_1 c - b however sec_514 excepts from this rule any such mortgaged property that is acquired by an organization by devise or bequest in such case the indebtedness secured_by the mortgage is not treated as acquisition_indebtedness for a period of ten years following the date of the acquisition provided the organization did not assume and agree to pay the indebtedness incurred by the mortgage or make any payment for the equity in the property owned by the donor it is represented that all assets of trust will be includable in spouse's estate at death under sec_2044 accordingly for purposes of the exception to acquisition_indebtedness under sec_514 the distribution of trust's interest in llc3 to foundation after spouse's death should be treated as a devise from spouse rather than as a gift from spouse during spouse’s life as a result for purposes of determining unrelated_business_taxable_income under sec_512 and pursuant to sec_514 any indebtedness secured_by mortgages against real_property owned by llc3 will not be treated as acquisition_indebtedness for purposes of sec_514 during a period of ten years following the date_of_acquisition by foundation of any interest in the company provided that foundation does not assume and agree to pay the indebtedness secured_by the mortgages and foundation does not make any payment for the equity in the property rulings based solely on the facts and representations submitted by foundation we rule as follows after the death of spouse the estate administration exception to indirect self-dealing under sec_53_4941_d_-1 will be available with respect to transactions between trust and disqualified persons during a reasonable period of settlement within the meaning of sec_53_4947-1 plr-107056-18 trust's stock in corp3 will constitute an excess business holding under sec_4943 upon distribution to foundation foundation will have a period of five years within which to dispose_of corp3 stock or other excess_business_holdings within the meaning of sec_4943 distributed from trust to foundation after the death of spouse commencing on the date of distribution to foundation provided that a the corp3 stock or other excess business holding was held by trust at spouse's death and b the corp3 stock or other excess business holding is distributed to foundation within a reasonable period of settlement of trust under sec_53_4947-1 foundation‘s share of rental income received by llc3 will constitute rents_from_real_property under sec_512 excludible from unrelated_business_taxable_income under sec_512 except to the extent attributable to debt-financed_property under sec_512 and sec_514 for purposes of determining unrelated_business_taxable_income under sec_512 and pursuant to sec_514 any indebtedness secured_by mortgages against real_property owned by llc3 will not be treated as acquisition_indebtedness for purposes of sec_514 during a period of ten years following the date_of_acquisition by foundation of any interest in llc3 provided that a foundation does not assume and agree to pay the indebtedness secured_by the mortgages and b foundation does not make any payment for the equity in the property the rulings contained in this letter are based upon information and representations submitted by or on behalf of foundation and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 no ruling is granted as to whether foundation qualifies as an organization described in sec_501 or sec_509 except as expressly provided above no opinion is expressed or implied concerning the federal income or estate_tax consequences of any aspects of any transaction or item_of_income described in this letter_ruling including the allowability of an estate_tax charitable deduction under sec_2055 upon spouse’s death this letter is directed only to foundation sec_6110 provides that it may not be used or cited as precedent plr-107056-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to foundation’s authorized representatives if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary jo salins chief tax exempt government entities cc
